Name: 2011/774/EU: Decision of the European Parliament and of the Council of 16Ã November 2011 on the mobilisation of the European Globalisation Adjustment Fund in accordance with point 28 of the Interinstitutional Agreement of 17Ã May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2010/021 IE/Construction 71 from Ireland)
 Type: Decision
 Subject Matter: EU finance;  culture and religion;  employment;  Europe;  budget;  industrial structures and policy;  economic policy;  economic conditions
 Date Published: 2011-11-30

 30.11.2011 EN Official Journal of the European Union L 317/32 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 16 November 2011 on the mobilisation of the European Globalisation Adjustment Fund in accordance with point 28 of the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (application EGF/2010/021 IE/Construction 71 from Ireland) (2011/774/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Interinstitutional Agreement of 17 May 2006 between the European Parliament, the Council and the Commission on budgetary discipline and sound financial management (1), and in particular point 28 thereof, Having regard to Regulation (EC) No 1927/2006 of the European Parliament and of the Council of 20 December 2006 establishing the European Globalisation Adjustment Fund (2), and in particular Article 12(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Globalisation Adjustment Fund (EGF) was established to provide additional support for workers made redundant as a result of major structural changes in world trade patterns due to globalisation and to assist them with their reintegration into the labour market. (2) The scope of the EGF was broadened for applications submitted from 1 May 2009 to include support for workers made redundant as a direct result of the global financial and economic crisis. (3) The Interinstitutional Agreement of 17 May 2006 allows the mobilisation of the EGF within the annual ceiling of EUR 500 million. (4) Ireland submitted an application on 9 June 2010 to mobilise the EGF in respect of redundancies in 230 enterprises operating in the NACE Revision 2 Division 71 (Architectural and engineering activities; technical testing and analysis) in the NUTS II regions of Border, Midlands and Western (IE01) and Southern and Eastern (IE02) in Ireland, and supplemented it by additional information up to 17 June 2011. This application complies with the requirements for determining the financial contributions as laid down in Article 10 of Regulation (EC) No 1927/2006. The Commission, therefore, proposes to mobilise an amount of EUR 1 387 819. (5) The EGF should, therefore, be mobilised in order to provide a financial contribution for the application submitted by Ireland, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2011, the European Globalisation Adjustment Fund shall be mobilised to provide the sum of EUR 1 387 819 in commitment and payment appropriations. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 16 November 2011. For the European Parliament The President J. BUZEK For the Council The President W. SZCZUKA (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 406, 30.12.2006, p. 1.